Citation Nr: 0731618	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  96-44 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.  



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) 
including periods from October 31, 1966, to May 11, 1967, and 
from August 4, 1968, to August 17, 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  In that rating decision, the RO 
denied entitlement to service connection for residuals of a 
neck injury, and the appellant's disagreement with that 
decision led to this appeal.  In September 1998, the 
appellant testified from the RO at a videoconference hearing 
before the undersigned Veterans Law Judge.  

The Board most recently denied the claim in a decision dated 
in December 2005.  The appellant appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2007 order, the Court granted the parties' joint motion 
for remand, vacating the Board's December 2005 decision and 
remanding the case for compliance with the terms of the joint 
motion.  The case has been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

In the March 2007 joint motion for remand, the parties agreed 
that the claim for service connection for residuals of a neck 
injury should be remanded to provide the appellant with a new 
medical examination.  In the joint motion, the parties note 
that the Board in its December 2005 decision recognized that 
the appellant has consistently reported in various medical 
records, starting in January 1969, that he had sustained 
injury to his neck in an August 1968 parachute jump.  In the 
joint motion for remand, the parties also point out that the 
Board recognized that the appellant had given credible 
testimony with respect to his complaints of neck pain 
associated with injuries sustained in 1968 (the August 1968 
parachute injury and a May 1968 work injury), as well as his 
reasoning for not properly reporting the August 1968 
parachute injury during private treatment in December 1968.  

In the joint motion for remand, the parties in effect agreed 
that a September 1999 VA examination was inadequate because 
the record shows that the examiner who performed the 
September 1999 examination simply stated that he looked at 
the appellant's medical records and did not state that he 
reviewed the appellant's entire claims file.  The parties 
further stated that the examiner did not fully address the 
appellant's credible testimony that provides evidence of 
continuity of symptomatology.  

The joint motion states that a contemporaneous medical 
examination should be conducted that takes into account all 
past lay statements and records of medical treatment with 
respect to the current neck disability, so that the 
evaluation of the appellant's disability will be a fully 
informed one.  The joint motion specified that the medical 
examiner must consider the appellant's credible testimony of 
what he experienced in service.  See Howell v. Nicholson, 19 
Vet. App. 535, 539 (2006); see also Coburn v. Nicholson, 19 
Vet. App. 427, 433 (2006).  Thus, the Board has no discretion 
and must remand this matter for compliance with the Court's 
March 2007 order granting the parties' joint motion to 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); 
see also Forcier v. Nicholson 19 Vet. App. 414, 425 (2006) 
(holding that the duty to ensure compliance with the Court's 
order extends to the terms of the agreement struck by the 
parties that forms the basis of the joint motion to remand).  

By way of background, the Board notes that the appellant's 
service personnel records show that during his period of 
ACDUTRA that ended in May 1967, the appellant qualified as a 
parachutist and was awarded the Parachute Badge.  His 
DA Form 1307, Individual Jump Record, shows that he had jumps 
on August 12, 13, and 15, 1968.  There are no service medical 
records that pertain to his August 1968 ACDUTRA.  The 
Individual Jump Record shows the appellant had an additional 
jump in August 1969, four jumps in 1970, and two jumps in 
1971.  

Private medical records show the appellant was admitted to 
Moore Memorial Hospital in December 1968 principally because 
of headaches and pain in the left arm.  The appellant related 
these began after an accident in May 1968 when a pick-up 
truck slipped off of a jack and struck him across the top of 
the head.  It was noted in the appellant's history that he 
was a paratrooper who had made several jumps, but had never 
had an injury to his knowledge.  During hospitalization, a 
brain scan, skull X-rays, and X-rays of the cervical spine 
were reportedly normal.  Discharge diagnoses were cerebral 
concussion, post-traumatic headaches and brachialgia, 
brachial plexus left.  

In an examination report dated in late January 1969, T. F., 
M.D., noted the appellant's chief complaint was numbness and 
weakness of the left arm of two months duration.  The 
appellant reported that in May 1968 he was fixing a flat tire 
on a truck when the jack slipped and he was struck on the top 
of his head.  He said that after this he had headaches and 
dizzy spells.  The appellant also reported that during two 
weeks active duty in August 1968, he was making a parachute 
jump and when the parachute opened the cords were twisted.  
The appellant stated that this resulted in twisting his neck 
forcibly to one side.  He said that after this, his neck was 
sore for several days.  The appellant said that two months 
prior to the current visit, after continuing to have 
headaches and neck pain, he began to notice some weakness in 
the left arm.  The physician noted the records from the 
December 1968 hospitalization were not available to him.  Dr. 
T.F's impression after examination was unexplained headache, 
neck pain, and also some mid-thoracic pain, cause 
undetermined.  Dr. T.F. advised hospitalization for complete 
re-evaluation.  

Records from North Carolina Memorial Hospital show the 
appellant was hospitalized in February 1969 in order to 
undergo a neurological evaluation.  The physician who 
prepared the admission note recorded the appellant's history 
of having hit his forehead when a jack slipped while he was 
changing a tire and the appellant's reports of numbness and 
tingling in the left upper and lower extremities since that 
time.   In a chart note, the attending physician noted the 
history of tingling and numbness on the left side since a 
jack fell while the appellant was changing a tire.  The 
physician also noted the appellant reported that last summer 
while parachuting from an airplane, the lines twisted and 
"yanked" his neck and since then, he had had pain in the 
left neck.  

In addition, in a note prepared by a third physician, that 
physician noted a history having had a jack break while he 
was changing a tire, toppling the truck, which in turn grazed 
his parietal region forcing his head downward to strike it on 
the road.  He said there was no unconsciousness or immediate 
sequelae, but two days later he was seen by a physician with 
complaints of numbness and weakness of both the left arm and 
leg.  The appellant reported that three months later while 
engaged in a parachute jump, he sustained a whiplash injury, 
which he claimed had left him with almost persistent 
discomfort ever since.  The physician noted that a hospital 
work up in December 1968 and a trial with a plastic collar 
had not been helpful.  

In a February 3, 1969, X-ray report from the North Carolina 
Memorial Hospital, the radiologist stated with respect to the 
cervical spine that the vertebral bodies and intervertebral 
discs showed no definite abnormality.  He said the oblique 
films were not of appropriate quality with respect to 
positioning and if clinically warranted he would recommend 
both oblique projections.  On the following day, the 
physician who ordered the X-rays stated on a record sheet, 
"[t]his pt's studies are negative except for ?? slight 
narrowed C6 interspace; will be placed in Thomas collar and 
given intermittent traction.  Discharge in A.M."  The 
hospital discharge summary referenced only the May 1968 
incident and stated the final diagnosis was recurrent 
headaches, probably tension in origin.  It was stated that 
because of some stiffness noted in the appellant's neck 
muscles, it was recommended that he obtain a Thomas collar to 
use to relax any tension that might be in his neck muscles.  

Service medical records show that March 1969 the appellant 
was noted to have a history of a parachute jump in 
August 1968 with a twisting neck injury.  He reported he had 
had severe neck pain with radiation into the thoracic spine 
and into the left am and hand with weakness in the left arm.  
X-rays of the cervical spine, with obliques, were ordered, 
and in a March 18, 1969, X-ray report, the radiologist stated 
no significant abnormalities were noted.  Those films were 
sent to the orthopedic clinic with the appellant.  At the 
orthopedic clinic on that date, the appellant was noted to 
have a history of having sustained a twisting injury to his 
neck in August 1968 during a parachute jump.  He said that 
three months later he developed radicular pain in the left 
arm and was told by a neurologist that a nerve in his neck 
was pinched.  He reported he had been wearing a cervical 
collar without real improvement.  On examination, there was 
limited range of motion in all directions; reflexes and 
sensation were "OK" and there was good muscle strength in 
the upper extremities, bilaterally.  On review of the X-rays, 
the examiner said, "[h]as ? narrowing in C5 foramina."  He 
recommended the appellant be seen by a neurosurgeon.  

In the report of cervical spine X-rays taken at Womack Army 
Hospital in June 1969, the radiologist stated no significant 
abnormality was noted.  Those films were sent to the 
neurology clinic.  There, the appellant's history was noted 
to include having been struck by a car bumper in May 1968 
with headaches since then.  The appellant said that the next 
day his left side became numb for about one and a half days.  
He reported that in August 1968 while parachute jumping his 
head was suddenly forced to the right and his body followed.  
He reported he heard the neck "pop."  The appellant said 
that since then he had had pain in the neck, pains about the 
shoulder blades, arms, and legs.  The physician said that on 
examination of the neck there was mild pain with flexion.  He 
noted the cervical spine films were normal flexion, neutral, 
and extension.  The impression after examination was no 
organic disease found and probable tension headaches.  He 
said "[f]it for retention UPAR 40-501, Ch 3."  As noted 
earlier, the appellant subsequently had one parachute jump in 
1969, four jumps in 1970, and two jumps in 1971.  

Private medical records dated from October 1994 show the 
appellant complained of pain in the arms, neck, and back, for 
the past month.  The assessment at that time was cervical 
strain and arthritis.  In December 1994, he complained of 
continued pain in the neck and arms with tingling in the 
arms.  The assessment was DJD (degenerative joint disease) 
neck/? HNP (herniated nucleus pulposus).  In a December 1994 
X-ray report D.C., M.D., from Pinehurst Radiology Associates 
stated that the appellant had a little degenerative disc 
disease at C3-C4 and C6-C7 manifest by slight disc space 
narrowing with more marked degenerative disc disease and 
facet joint arthropathy at C4-C5 allowing a tiny bit of 
posterior subluxation of C4 on C5.  He said, "[t]his is all 
degenerative-posttraumatic change."  

The appellant went to VA in February 1995 and was noted to 
have a history of neck pain since September 1994, which had 
progressively worsened to cause shooting pain down both arms.  
Cervical spine X-rays were taken on that date, and the 
radiologist's impression was degenerative disc disease at C3-
C4 and C4-C5 with foraminal stenosis at C4-C5 and possibly 
C5-C6.  There was a 3 mm retrolisthesis of C4 relative to C5.  
At a VA neurology consultation in March 1995, the appellant 
reported chronic neck stiffness since 1968 related to a 
broken parachute, but with increased pain since 
September 1994 with pain in the back of the neck, near the 
base of the skull and radiating down the arms.  After 
clinical examination and review of the X-rays, the impression 
was chronic cervical degenerative disc disease, neck pain 
with increased symptoms over the past six months, but no 
objective evidence of neurological compromise except slightly 
decreased (but present) right biceps reflex.  

In March 1995, the appellant underwent a VA magnetic 
resonance imaging (MRI) study of the cervical spine.  The 
impression was degenerative changes at C4/C5 and to a lesser 
degree at C5/C6.  The radiologist said there was mild to 
moderate spinal central stenosis at C4/C5 without significant 
cord flattening.  He said this appeared on a degenerative 
basis with anterior ridging eccentric to the right and 
posterior facet hypertrophy with associated retrolisthesis at 
this level.  He also said there was intramedullary signal 
abnormality within the cord from C4 through C6 with abnormal 
cord enhancement.  The physician said differential diagnosis 
would include cord edema and/or ischemic change from 
compressive changes at C4/C5.  

The appellant underwent VA electromyography (EMG)/nerve 
conduction study in June 1995.  The conclusion was that it 
was an abnormal study, but without electrophysiological 
evidence of an active left or right cervical radiculopathy.  
The physician said EMG of the left arm and left and right 
paraspinal muscles from C5-T1 was notable for old 
reinnervation changes in the left biceps and deltoid muscles.  
The physician concluded that the changes noted in the left 
biceps and deltoid muscles were chronic/inactive and were 
consistent with either a previously resolved left C5 
radiculopathy or upper trunk injury.  The physician further 
said that ulnar sensory changes were borderline and of 
uncertain clinical significance.  

In a VA hospital summary pertaining to hospitalization in 
July 1995, under history of present illness it was noted that 
appellant had a ten-month history of cervical myelopathy.  He 
gave a history of a parachute injury in 1968, which he 
reported left him with a stiff neck.  This had gradually 
gotten worse until September 1994 when he began experiencing 
lightning-like shooting pains originating in the posterior 
cervical spine going into both upper extremities all the way 
to the finger tips.  He also complained of left more than 
right hand and arm weakness and paresthesia.  During that 
hospitalization, the appellant underwent a decompressive 
laminectomy at C4-C5-C6.  The discharge diagnosis was 
cervical myelopathy secondary to cervical stenosis (C4-C6).  

Later medical records show continuing complaints of neck 
pain.  A VA MRI study of the cervical spine was done in 
July 1999 to rule out surgical lesions.  The MRI showed 
surgical changes with what the radiologist said was likely 
old myelomalacia in the cervical cord at C5.  

At the September 1998 hearing, the appellant testified that 
in May 1968 his plumber's truck slipped off a jack while he 
was changing a tire, and the side of the mechanic's bed of 
the truck hit his forehead.  He testified that after that he 
was able to jack up the truck, put on the tire, and go on to 
work.  He testified that a few days later his private 
physician gave him a clean bill of health.  The appellant 
further testified that during a parachute jump while he was 
in ACDUTRA in August 1968, he injured his neck during a 
parachuting accident.  He testified that from the time of the 
injury he continued to have a stiff neck but that in 
September 1994, it got to the point that he was having more 
problems, was not able to turn his neck, and was getting 
sharp pain from the neck all the way down both arms.  He 
testified that subsequent to the parachute injury in 1968, he 
never had another neck injury of any kind.  

Pursuant to the Court's order, and in compliance with the 
joint motion for remand, the appellant must be provided a VA 
examination.  The examiner must take into account the 
evidence outlined above as well as all other evidence of 
record, including medical evidence, lay statements, and the 
appellant's own statements and testimony.  Then, based on 
examination of the appellant and review of the entire record, 
the examiner will be requested to provide an opinion as to 
whether it is at least as likely as not that any current 
disability is related to the parachute jump injury in 
August 1968.  

Review of the record shows that in a statement received in 
August 2002, the appellant reported that he last worked as a 
plumber in October 1994 at which time his neck pain, 
stiffness and shooting pains became unbearable.  He also said 
that he last worked as a substitute mail carrier in 
January 1995.  He said that he subsequently was awarded 
Social Security Administration disability benefits.  VA has a 
duty to obtain Social Security Administration (SSA) records 
when it has actual notice that the appellant was receiving 
SSA benefits.  See Quartuccio v. Principi, 16 Vet. App. 183, 
188 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, 
action should be taken to contact the SSA and obtain and 
associate with the claims file copies of the appellant's 
records regarding SSA disability benefits, including the 
medical records upon which any decision was based.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2007).

Finally, during the pendency of this appeal, in March 2006, 
the Court issued a decision, Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  As 
these questions are involved in the present service 
connection claim, notice should be provided to the appellant 
informing him that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The notice should also include an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and, in 
compliance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), provide him 
with notice of as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Notify the 
appellant what evidence he should 
provide and what evidence VA will 
obtain.  

Request that the appellant provide any 
evidence in his possession that 
pertains to his claim for service 
connection for residuals of a neck 
injury and has not been furnished 
previously.  

2.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies 
of the appellant's records regarding 
SSA disability benefits, including any 
SSA administrative decisions (favorable 
or unfavorable) and the medical records 
upon which the decisions were based.  

3.  Then, arrange for a VA examination 
of the appellant by an examiner who has 
not previously examined him to 
determine whether any current 
disability is causally related to a 
parachuting injury during ACDUTRA in 
August 1968.  All indicated studies 
should be performed.  A copy of this 
remand and the entire claims file must 
be made available to the examiner.  
After examination of the appellant and 
review of the entire evidence of 
record, including, but not limited to, 
the medical evidence outlined in the 
narrative portion of the remand, the 
appellant's reports of what he 
experienced in service, and his 
statements and testimony that he has 
had neck pain, stiffness and lack of 
range of neck motion since the 
August 1968 parachuting injury, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or higher) 
that any current disability, including 
any current cervical spine pathology, 
is related to a parachute jump injury 
in August 1968 during ACDUTRA.  

The examiner should provide an 
explanation of the rationale for the 
opinion.  

The examiner must affirm that he 
reviewed the appellant's entire claims 
file.  

4.  Then, after completion of any other 
development indicated by the state of 
the record, readjudicate the issue of 
entitlement to service connection for 
residuals of a neck injury.  If the 
claim remains denied, issue an 
appropriate supplemental statement of 
the case and provide the appellant and 
his attorney the opportunity to 
respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



